Citation Nr: 1545802	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for cerebrovascular atherosclerosis secondary to service-connected diabetes mellitus. 

2. Entitlement to special monthly compensation based on aid and assistance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) following a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent parts, denied entitlement to service connection for cerebrovascular atherosclerosis secondary to service-connected diabetes mellitus, type II, and entitlement to special monthly compensation based on aid and attendance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the claims. 

In a September 2012 rating decision, the RO denied entitlement to service connection for cerebrovascular atherosclerosis secondary to service-connected diabetes mellitus and entitlement to special monthly compensation based on aid and attendance.  In October 2012, the Veteran filed a notice of disagreement (NOD) for the claim of entitlement to a special monthly compensation based on aid and attendance.  In April 2013, the Veteran filed a statement that he was submitting medical evidence that his cerebrovascular atherosclerosis was due to his service-connected diabetes.  The Board construes this statement as a NOD with the September 2012 rating decision denying entitlement to service connection for cerebrovascular atherosclerosis secondary to service-connected diabetes mellitus, type II.  See 38 C.F.R. § 30.201 (2015) ([A NOD] does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437   (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes [a NOD]"). 

Adjudication of the claim for entitlement to service connection for cerebrovascular atherosclerosis secondary to service-connected diabetes mellitus, type II may impact adjudication of the claim for entitlement to special monthly compensation based on aid and assistance.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to special monthly compensation based on aid and assistance must be deferred.

Accordingly, the case is REMANDED for the following action:

1. The RO should readjudicate the issue of entitlement to service connection for cerebrovascular atherosclerosis secondary to service-connected diabetes mellitus, including issuance of an SOC pertaining to this claim.  The Veteran should be informed of the remaining time period in which to submit a substantive appeal with respect to the issue.  Only if a timely substantive appeal is filed should this issue be returned to the Board.

2. Once the period of appeal for entitlement to service connection for cerebrovascular atherosclerosis secondary to service-connected diabetes mellitus has expired, or the Veteran files a substantive appeal to the claim, whichever comes first, the AOJ should then re-adjudicate the claim for entitlement to special monthly compensation based on aid and assistance.  If the decision remains in any way adverse to the Veteran, the RO must provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




